Hooker, J.
(dissenting). I am of the opinion that the demurrer should not have been sustained. It is *255obvious that the alleged article charges a crime under 3 Comp. Laws 1897, § 11344, which- punishes by fine not •exceeding $2,000, or imprisonment not exceeding one year, those who engage in lottery schemes. This makes it libelous per se. To my mind, the language of the article -declared upon is susceptible of the' interpretation given it hy the innuendo, viz., that the plaintiff had procured money from the friends of the defendant Grladman upon a raffle gotten up by the plaintiff for the professed, purpose of relieving the necessities of the defendant Gladman, but that he had not applied it to such purpose, and had denied laving received any money from the raffle. It is said that the words must be given their natural meaning, which forbids such a construction; but this cannot be, or there would be no occasion for the use of innuendoes. Words- many times do not, upon their face, fully convey the meaning intended or understood. Sometimes, when used ironically, they mean the exact opposite of their commonly understood meaning. It is competent to show this by the circumstances under which they are used, but in such cases an innuendo becomes necessary. The meaning may depend upon the inflection, emphasis, or manner of the speaker. So, when the libel consists of a picture. 13 Am. & Eng. Enc. Law, 394; Edwards v. Chandler, 14 Mich. 471 (90 Am. Dec. 249); Ewing v. Ainger, 96 Mich. 593; Simons v. Burnham, 102 Mich. 193 et seq. It is elementary that, when words are susceptible of two or more constructions, the jury must determine the meaning (13 Am. & Eng. Enc. Law, 378 et seq., and 385); and we should not apply the rule that words are to be understood in their plain and natural meaning where the circumstances (as set up in an inducement or indicated by the alleged libel) under which they were spoken or published show that they were intended and understood differently. We are not trying the merits of this case, and we must take these words as charged. If we do, they are libelous, both because they charge a crime, and because they charge dishonesty in withholding funds received for a given purpose.
*256The order of the circuit court should be reversed, and the cause remanded for further proceedings.
Montgomery, J., concurred with Hooker, J.